Citation Nr: 1624210	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a neck condition.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

3. Entitlement to an increased rating for residuals, lower back strain, evaluated as 10 percent disabling from March 31, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986, and from November 1987 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Additionally, these matters were before the Board in January 2013. Unfortunately, the Board finds that there has not been substantial compliance with its prior remand directives. Accordingly, another remand is required at this time. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). Here, the Veteran appointed Disabled American Veterans (DAV) as his representative via VA Form 21-22 in April 2009. Although the Veteran did not sign this form, the Board acknowledges the Veteran's appointment of DAV as his power of attorney (POA). DAV has consistently represented the Veteran throughout the appeals process, including during the Veteran's September 2012 videoconference hearing. Further, the Veteran has neither revoked, nor indicated a desire to revoke, DAV's status as his POA. As such, DAV is hereby recognized as the Veteran's representative. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.



REMAND

A review of the record indicates that additional development is necessary prior to adjudicating the Veteran's claims. 

As noted above, these claims were first remanded by the Board in January 2013. At that time, the RO was instructed to schedule the Veteran for new VA neck, back, and psychiatric examinations. The Board's remand instructions also clearly identified the issues to be addressed by each VA examiner. Thereafter, the RO was instructed to readjudicate the claims. Any claims that remained denied were to be returned to the Board for appellate review. 

The claims file contains disability benefits questionnaire (DBQs) reports dated April 2013. The VA examiners indicated that the Veteran's claims file had been reviewed, and asserted diagnoses relating to the Veteran's neck, back, and psychiatric claims. However, the examiners failed to address all of the additional information requested by the Board in January 2013. In this regard, the examiner does not provide an opinion as to whether the service-connected lumbosacral spine disorder aggravated the cervical spine disorder.  

Regarding the psychiatric examination, the examiner concluded that the Veteran did not have PTSD. The examiner further stated that the Veteran had major depression which was not related to service, and that he had an anxiety disorder that was related to service. The RO rejected that positive opinion based on a finding that the opinion was not consistent with the facts of this case. However, given the conclusion by the RO that the examination report was defective, another examination must be obtained.  

Although the Board sincerely regrets any additional delay this may cause, a remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand orders. Stegall, 11 Vet. App. at 271. This imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. As such, an additional remand is required at this time to ensure substantial compliance with the Board's January 2013 remand directives.

The Board notes that the Veteran was provided with a subsequent VA back examination in June 2015 in connection with his increased rating claim. The Board finds that this examination is sufficiently responsive to its January 2013 remand directives, as the VA examiner clearly reported all examination findings in accordance with VA rating criteria for lower back strain. See 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015). However, the RO did not readjudicate the Veteran's claim upon receipt of the June 2015 examination results. Accordingly, the Board is instructed to provide a Supplemental Statement of the Case (SSOC) at this time. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neck examination to determine whether any current disorder is related to service. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Based on the physical examination and review of the claims file, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding in-service injuries and his symptomatology since service, the examiner should then address the following:

Is it at least as likely as not (50 percent probability or more) that a current neck disability has been aggravated by the Veteran's service-connected lower back strain?

A complete rationale for any opinion offered should be provided.

2. Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

      a. Identify all applicable psychiatric disorders. 

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not.

 b. If the Veteran has PTSD and any of his asserted stressors have been verified, the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD.

c. If a psychiatric disorder other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in service, was caused by service, or is otherwise related to service.

This must include a discussion of whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's previously diagnosed depressive disorder is causally related to service, to include the events and/or any symptomatology surrounding the excessive drinking in April 1984 (as shown by a service treatment record) or the fight in July 1988 (as shown by a service dental record).

 A complete rationale must be provided for all opinions.

 If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

3. Thereafter, the RO should readjudicate the issues on appeal. If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).







